            Case 4:17-mj-00341-RCC-JR Document 147 Filed 12/20/19 Page 1 of 3




 1   Gregory J. Kuykendall, Bar # 012508
     Amy P. Knight, Bar # 031374
 2   KUYKENDALL & ASSOCIATES
 3   531 S Convent Avenue
     Tucson, AZ 85701
 4   (520) 792-8033
 5   greg@kuykendall-law.com
     amyknight@kuykendall-law.com
 6   Pro Bono Attorneys for Defendant Scott Daniel Warren
 7
 8                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF ARIZONA
 9
10   United States of America,                   )
                   Plaintiff,                    ) No. 17-mj-00341-RCC(JR)
11                                               )
12   vs.                                         ) UNOPPOSED MOTION TO
                                                 ) CONTINUE SENTENCING
13   SCOTT DANIEL WARREN,                        )
14            Defendant.                         )
                                                 )
15                                               )
16
            Defendant Scott Daniel Warren, through his attorneys, hereby requests a brief
17
18   continuance of the sentencing in this matter. Defense counsel Gregory Kuykendall also

19   represents a party in a state criminal case that is pending before the Arizona Supreme
20
     Court (State v. Hon. Kemp/Apolinar Altamirano, Arizona Supreme Court No. CR-19-
21
     0274-PR), and on December 20, 2019, the Arizona Supreme Court set the case for oral
22
23   argument to occur on February 18, 2020, in its courtroom in Phoenix, Arizona. This
24
     creates a schedule conflict with the sentencing in this case, currently scheduled for 10:00
25
     am on February 18, 2020. Accordingly, Dr. Warren respectfully requests that this Court
26
27   reschedule the sentencing proceeding for February 20, 2020, or a date thereafter that is
28   convenient for the Court.
            Case 4:17-mj-00341-RCC-JR Document 147 Filed 12/20/19 Page 2 of 3




 1         Counsel for the Government has been contacted and does not oppose this motion.

 2
 3   Respectfully submitted this 20th day of December, 2019

 4
                                             By /s/ Amy P. Knight
 5                                           Gregory J. Kuykendall
 6                                           Amy P. Knight
                                             531 S Convent Avenue
 7                                           Tucson, AZ 85701
                                             Attorneys for Defendant Scott Daniel Warren
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                2
            Case 4:17-mj-00341-RCC-JR Document 147 Filed 12/20/19 Page 3 of 3




 1                                 CERTIFICATE OF SERVICE

 2         I certify that on December 20, 2019, I electronically transmitted a PDF version of
 3
     this document to the Clerk of Court using the CM/ECF System for filing and for
 4
 5   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:

 6         Nathaniel J. Walters, Esq. (email: Nathaniel.walters@usdoj.gov)
 7         Anna R. Wright, Esq. (email: anna.wright@usdoj.gov)
           United States Attorney’s Office
 8         405 W. Congress, Suite 4800
           Tucson, AZ 85701
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  3
